COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00317-CV


MARCUS J. PAYNE                                                       APPELLANT

                                         V.

ABSOLUTE SECURITY SERVICES,                                             APPELLEE
INC.


                                     ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We received appellant’s initial brief on October 13, 2011, and we notified

appellant by letter on October 14, 2011, that his brief did not comply with rules of

appellate procedure 9.4(h) and 38.1(d), (g), and (k). We directed appellant to file

an amended brief within ten days. We sent a second notice on November 2,

2011. Appellant did not respond to either notice.



      1
       See Tex. R. App. P. 47.4.
      Because we did not receive an amended brief from appellant or a

reasonable explanation for his failure to file an amended brief, we strike

appellant’s brief and dismiss the appeal for want of prosecution. See Tex. R.

App. P. 38.8(a), 38.9(a), 42.3(c), 43.2(f).



                                               PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: December 8, 2011




                                      2